Please note that the current case has been transferred to examiner Carmencita Marina Belei for prosecution.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 11/09/2021 in response to the Office Action of 7/15/2021 is acknowledged and has been entered.  Claims 1-2, 4-16, and 20 are pending.  Claims 8-16 and 20 are withdrawn.  Claim 7, 9 has been amended.  Claims 1-2 and 4-7 are under examination in view of the elected species.
Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/AU2016/050905, filed 09/28/2016. Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s). AU2015903979, filed in Australia on 09/30/2015.

Objection to Specification
The specification is objected for the following ambiguities:
The specification discloses in example 2, concentration of CSF3 differs significantly between patient groups making reference to Figure 3 [0138].  However Figure 3 is devoid of such description and instead appears to depict a graphical representation showing IHC in cellular compartments as disclosed in [Brief description of drawings. 0022].  Appropriate clarification and correction is needed. 
In addition, the specification is objected as it discloses Figure 1 is a graphical representation showing concentrations of biomarkers present in uterine lavage during early secretory phase of natural cycle in fertile women compared to infertile, wherein a level of statistical significance is placed on top of the bars i.e. **p‹0.01,  for all shown biomarkers:CSF3, IL8, SFLT-1,  sGP130, PIGF and protein, while in contrast the specification discloses that statistical significance in the natural cohort (example 1) is not achieved for any markers of figure 1 except for CSF3[0134][0135], also shown in table 3. Furthermore, in a later filed publication (Edgell, Cytokine 111(2018;222-229, table 1 showing the early secretory markers is identical to table 3 in the specification, showing statistical significance only for CSF3, while the figure 1 of the NPL shows statistical significance for the other markers only in the mid-secretory uterine lavage samples.  Thus, it is not clear as to what the instant Figure 1 depicts, as the data is conflicting to the teaching of the specification.  Appropriate clarification and correction is needed to conform to the matter disclosed. 
In addition, the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Further, the abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Objection to Drawings
15. The drawings are objected to under 37 CFR 1.83(a) because they fail to show data as described in the specification. In particular, in Figure 1, statistical significance is shown for all markers which conflicts with the teachings in the specification see objection the specification above.  
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet”  pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites collecting a biological fluid sample [..] wherein the sample is obtained i.e. 1 to 5 days post ovulation induction trigger or the early to mid-secretory phase equivalent.  The scope of the claim is vague as it is not clear if the limitation recited in the alternative or the early to mid-secretory phase equivalent to early to mid-secretory phase equivalent is a duplication of 1 to 5 days post ovulation induction trigger or it refers to an equivalent time from the early to some time in the mid-secretory phase of natural cycle including or excluding the mid-secretory phase.  The specification discloses hCG+2 to be an early secretory phase equivalent and hCG+5 to be a mid secretory phase equivalent in a cycle in which hCG or another stimulus is used to trigger ovulation (table 1) and discloses  mid secretory of a normal menstrual cycle as LH+5-7 [0147], but does not define what a phase equivalent is. The scope of the claim is vague as it is not clear if such equivalent refers to the duration of the mid-secretory phase 5-7  or only to day 5 after ovulation or some other time period.  The specification does not provide a definition for an equivalent and therefore it is not clear as to what method/process applicant intends  as within the metes and bounds of the invention. Appropriate correction and clarification is needed.
In addition, the scope of the claim 1 is vague as it recites comparing determined concentrations to a control (line 13) , wherein some makers are elevated as compared to the control and indicate no pregnancy (lines 16-17) , thus the control can indicate pregnancy , while other markers i.e. CSF3R are normal elevated  as compared to the control and indicate pregnancy (line 24) , thus the control can be interpreted as non-pregnancy.   However, the claim recited one control and it is not clear hoe the same control can refer to 2 different outcomes.  The specification does not provide a definition and therefore it is not clear as to what method/process applicant intends as within the metes and bounds of the invention. Appropriate correction and clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al., (of record, Poster) and Salamonsen et al (WO2015149129, filed 4-2014) in view of Sherwin et al (of record), and Milliplex Human Soluble Cytokine Receptor Panel (2013 retrieved from https://www.sigmaaldrich.com/deepweb/assets/sigmaaldrich/product/documents/276/095/protocol-for-00004577man-hscrmag-32k.pdf)
Claim Interpretation
With respect to claim 1, under the broadest reasonable interpretation of the claim, the “wherein an elevated level in any one or more of CSF3, VEGF, IL-6, IL-8, IL-17A, CRP, PIGF, sFlt-1, and sGP130 relative to a control is indicative of the outcome being no pregnancy is the embryo transferred” means that only one of the biomarkers has to be elevated to indicate a poor likelihood.  
Morgan et al., teaches throughout the reference, an assay for stratifying a female subject with respect to likely outcome of embryo implantation, the outcome selected from pregnancy or no pregnancy, the assay procedure comprising collecting a biological fluid sample (uterine fluid) from the female subject before embryo transfer, wherein the female subject is undergoing a hormone stimulated cycle or a natural ovulation subject is cycle, wherein the sample is obtained in the pre-receptive secretory phase, evaluating the biological fluid sample to determine the concentrations of CSF3 and CSF3R from a fluid sample (uterine fluid) from the subject, comparing the determined concentrations to a control for assessing the receptivity of the endometrium of the female subject (patients who had successful embryo transfers),  wherein the level of CSF3 provides an indication of the likelihood of a successful pregnancy, wherein an elevated level in CSF3 relative to a control  is indicative of  no pregnancy, a normal level of CSF3 relative to a control is indicative of a greater likelihood of achieving a pregnancy (fertile women who were the control have a greater likelihood of achieving a pregnancy), and an elevated level of CSF3R relative to a control is indicative of a pregnancy  and a reduced level of CSF3R relative to a control is indicative of no pregnancy.   Since Morgan teaches that CSF3R is a biomarker, it would be obvious to determine the likely outcome of embryo transfer based on the comparison. Morgan teaches that the embryos were transferred in both cases, thereby indicating that the embryos were transferred when there were a good prognosis. Morgan et al teach testing in multiplex assays, additional known markers associated discrimination fertile from infertile in the mid-secretory phase
Similar to Morgan et al., Salamonsen et al teach throughout the patent and especially in abstract, biomarkers for stratifying a female subject with respect to likely outcome of embryo implantation, wherein the female subject is undergoing a hormone stimulated cycle or a natural ovulation subject is cycle [0011][0033],  wherein the outcome selected from pregnancy or no pregnancy [0054], comprising evaluating the same samples as taught in Morgan i.e. biological fluid sample obtained in the pre-secretory phase [0043] wherein the samples include uterine lavage or serum  (instant claims 3, 7) [0031] [0041][0055] to determine the concentrations of  the biomarkers including G-CSF(GSF3), VEGF, IL-8, IL-6 IL-17, CRP [0032][0019], wherein the female is either undergoing hormone assisted cycle or naturally cycling [0042] [0058].  The level or ratio of levels of the biomarkers provides a likelihood of a successful pregnancy[0013]   For example a low level of IL-8 and CSF3 is indicative of pregnancy [0016], thus a high level as compared to a control i.e. low level would suggest to one of ordinary skill is indicative of no pregnancy.      While Salamonsen et al further testing additional markers to increase the specificity/sensitivity  [0019]  Salamonsen et al teach multivariate analysis of combined markers to predict outcome [0119] and decide to either proceed with embrio transfer or freeze embryos [0011] Salamonsen et al teach assaying the biomarker concentration in multiplex assays as for example based on the Luminex platform using miliplex kits [0028].
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have combined CSF3 and CSF3R as taught in Morgan et al. with additional biomarkers i.e. IL-8 and VEGF as taught in Salamonsen et al. to predict pregnancy outcome as taught in Morgan et al. and Salamonsen  from samples collected in the pre-secretory phase of as taught in both Morgan et al. and Salamonsen.  One would be motivated to do so to increase the specifity/sensitivity  of the diagnostic assay. 
Morgan et al., and Salamonsen et al are silent regarding testing of additional biomarkers that include for example sgp130, a receptor for IL-6
Sherwin et al, throughout the reference and especially at 3954 and Fig. 1, teaches measuring soluble gp130 at various points in the menstrual cycle including proliferation, d15-19 i.e. presecretory and , d20-26 (which corresponds to LH+6-13), and d27-30 and teaches that sgp130 was much lower in infertile women during LH+6-13 which reads on mid-secretory as Applicant at [0147] discloses mid secretory of a normal menstrual cycle as LH+5-7, which overlaps with LH+6-13.   
the assay procedure comprising collecting a biological fluid sample (uterine fluid) from the female subject before embryo transfer where the sample is obtained in the pre-receptive secretory phase,
Milliplex Human Soluble Cytokine Receptor Panel teach simultaneous analysis of multiple cytokine receptors with optimized reagents, wherein the cytokine receptors include various soluble receptors relevant in medicine including for sgp130, sFlt-1.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have collected a biological fluid  from infertile women undergoing a natural ovulation cycle or infertile women undergoing an IVF cycle as taught in Salamonsen and Morgan et al and measured additional mid-secretory biomarkers associated with pregnancy outcomes, as compared to controls, wherein the additional mid-secretory biomarkers include the soluble receptor  sgp130, known to be associated with pregnancy outcomes as taught of Sherwin et al, to generate a diagnostic panel for  determining a  pregnancy outcome in the method  of Salamonsen and Morgan et al  because both Salamonsen and Morgan et al teach testing additional mid-secretory biomarkers for applicability to both the early and mid-secretory cycle phases and because multiplex assays for determining soluble receptors including sgp130 and sflt1(receptor for VEGF) were commercially available as taught in Milliplex Human Soluble Cytokine Receptor Panel.  One would be motivated to do so based on the prior art disclosure to increase the utility of the assay by applying conventional methodologies for determining concentrations as compared to controls and using regression analysis to determine an outcome in order to know how to treat it.
One would also be motivated to do so using a multiplex assay as both Morgan et al. and Salamonsen teach so and because such assays using the Luminex platform were commercially available to save time.  
It would have been with a reasonable expectation of success that a likely outcome would have been determined as claimed since the prior art markers are all known markers of embryo implantation/pregnancy and comprise the same structural features as claimed and are obtained from the same samples as subjects as claimed, and therefore the panel of Salamonsen, Morgan et al and Sherwin et al, is merely a "predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. and would necessarily be capable to produce the same results.  
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1 741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1 727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements i.e. the biomarkers of Salamonsen, Morgan et al and Sherwin et al, according to known methods for assaying the concentrations including multiplex, elisa as taught in Salamonsen, Morgan et al in view of Sherwin et al Milliplex Human Soluble Cytokine Receptor Panel for predicting a pregnancy outcome as taught in Salamonsen, Morgan et al that is ready for improvement to yield predictable results
The claimed invention as a whole would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art.

Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al., (of record, Poster) in view of Levin et al.,(of record) Sherwin et al (of record)  and Carter et al  (US2008/0213211, of record). 
With respect to claim 1, under the broadest reasonable interpretation of the claim, the “wherein an elevated level in any one or more of CSF3, VEGF, IL-6, IL-8, IL-17A, CRP, PIGF, sFlt-1, and sGP130 relative to a control is indicative of the outcome being no pregnancy is the embryo transferred” means that only one of the biomarkers has to be elevated to indicate a poor likelihood.  
Morgan et al., is relied upon as in the 103 rejection above.	
While Morgan et al teach testing additional known markers associated discrimination fertile from infertile in the mid-secretory phase Morgan in multiplex assays, Morgan et al  is silent regarding such markers being CRP and/or sgp130.
However, Levin et al teach measuring CRP at oocyte retrieval day (which should be 1-4 days post ovulation induction trigger) and teaches CRP is elevated in comparison with a control in IVF failures (no pregnancy) see table 1.
Sherwin et al are relied upon as in the 103 rejection above.
Furthermore, Carter et al.,  throughout the reference and especially at claim 10, teaches determining the likely outcome of embryo implantation using biomarkers.
Since Morgan teaches the wherein clauses (using CSF3 and CSF3R), those limitations are meet.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have measured CRP, as taught by Levin et al. and sgp130 as taught by Sherwin, and determining the likely outcome of embryo implantation, as taught by Carter, in the method of Morgan, wherein the samples are collected from a  biological fluid  from the female Morgan et al i.e. infertile women undergoing a natural ovulation cycle or infertile women undergoing an IVF cycle. 
One of ordinary skill in the art would have been motivated to have measured CRP, as taught by Levin et al.and sGP130 as taught by Sherwin, and determining the likely outcome of embryo implantation, as taught by Carter, in the method of Morgan, because they are all known markers of embryo implantation/pregnancy and using a panel comprising additional markers as taught in Levin et al.and Sherwin et al would increase the sensitivity of the diagnosis. One would determine the likely outcome of embryo implantation in order to know how to treat it.  
One of ordinary skill in the art would have a reasonable expectation of success, because they are all known markers of embryo implantation/pregnancy and comprise the same structural features as claimed and therefore the panel of Morgan et al, Levin et al. and Sherwin et al, is merely a "predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. and would necessarily be capable to produce the same results.  
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1 741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1 727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements i.e. the biomarkers of Morgan et al., Levin et al.and Sherwin et al, according to known methods for assaying the concentrations for predicting a pregnancy outcome as taught in Morgan et al that is ready for improvement to yield predictable results.

Further, under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). 
In this case, the problem facing those in the art was to develop a sensitive assay for  predicting a favorable pregnancy outcome by determining  endometrium receptivity based on biomarker levels determined biological fluids in the pre-secretory phase.  A  person of ordinary skill has good reason to pursue the known options within his or her technical grasp and chose from predictable solutions, wherein the predictable solution are testing known markers in the secretory phase as taught in Sherwin et al for utility in the presecretory phase diagnosis as taught in Morgan et al and combining known markers as taught in Morgan associated with pregnancy outcome in the pre-secretory phase as taught in Levin et al..  
The claimed invention as a whole would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art.
With respect to claims 2 and 6, Morgan at 1 teaches uterine lavage.
With respect to claim 4, Morgan at 1 teaches that the female subject is undergoing a hormone stimulated cycle.
With respect to claim 5, Morgan at 1 teaches that the female subject is undergoing a natural ovulation cycle.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al., (of record, Poster) in view of Levin et al.,(of record) Sherwin et al (of record)  and Carter et al  (US2008/0213211, of record)as applied to claim 1 and in further view of Rifai et al., of record). 
Morgan et al., Levin et al., Sherwin et al and Carter et al  are relied as in the 103 rejection above 
With respect to claim 7, Levin et al at 142 teaches measuring CRP. It appears that Levin et al is measuring CRP in blood, but no sample is given. Levin et al at 142 teaches using the method of Rifai et al. 
Rifai et al at 2137 teaches measuring CRP in blood in the assay.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have measured CRP in blood, as taught by Rifai et al, in the method of Morgan et al, as modified by Levin et al, Carter, and Sherwin et al
One of ordinary skill in the art would have been to have measured CRP in blood, as taught by Rifai et al, in the method of Morgan et al, as modified by Levin et al, Carter, and Sherwin et al because Levin et al teach using the method of Rifai et al and blood is the most common sample for assaying.
One of ordinary skill in the art would have a reasonable expectation of success, because Rifai demonstrates a successful method.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US PAT 10942189 (previous co-pending Application No. 15/301,521)  in view of Morgan et al., and Sherwin et al., 
US PAT 10942189 claims an assay for determining endometrial receptivity and the likelihood of a pregnancy (which naturally stratifies a female subject with respect to likely outcome of embryo implantation, the outcome selected from pregnancy and no pregnancy) comprising measuring the quantifies of IL-8 from a fluid sample from a subject and teaches that an elevated level of  IL-8, relative to a control is indicative of a poor likelihood of achieving pregnancy
 US PAT 10942189 does not claim measuring CSFR, or sgp130.
Morgan et al and Sherwin et a;. are relied upon as in the 103 rejections above.  
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to include CSF3R as taught by Morgan and sGP130 as taught by Sherwin in the index of US PAT 10942189.
One of ordinary skill in the art would have been motivated to have measured CSF3 and to have transferred the embryo, as taught by Morgan, and sGP130 as taught by Sherwin, in the method of US PAT 10942189, because they are all known markers of embryo implantation/pregnancy and using more than one would increase the sensitivity of the diagnosis.
One of ordinary skill in the art would have a reasonable expectation of success, because they are all known markers of embryo implantation/pregnancy.

Response to Applicant Arguments
Applicant argument have been considered but not found persuasive given the new grounds for rejection.  .
Applicant contends that Sherwin, only teach sgp130 level/concentration only at LH+6 and LH+13 which coincides with implantation window  while the instant claims in stark contrast recite evaluation of samples collected prior to the time window for implantation.   In response to this argument, it is initially noted that the time frame as claimed is vague as explained in the 112b rejection.  Furthermore, it appears that the inventor in a later filed publication explaining the invention, discloses that an embryo can be transferred at day 5 (Edgell, Cytokine 111(2018;222-229, page 223 left first paragraph) and collecting samples at days 3-4 has little utility. However, in contrast to  applicant argument, while Sherwin teach the marker as mid-secretory wherein an increase is  detected in cultured endometrial biopsies using an ELISA kit, wherein an increase correlates with pregnancy which is different than as claimed i.e. increase correlates with no pregnancy, it is initially noted that the feature Applicant relies is not present in the instant claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   Further, as explained in  claim interpretation. the claims do not require all markers recited at (2) of claim 1 to be elevated.  In addition, a prior art reference may be considered to teach away when "a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant."   In  this case, in contrast to applicant argument, the reference of Sherwin would not discourage Morgan to assay this marker as Morgan is concerned with testing known mid secretory phase markers associated with a pregnancy outcome for applicability to early cycle phase. 
Further, it is noted that the instant specification appears to teach away from applicant’s arguments as it discloses that this marker shows no statistical significance in discriminating between the 2 cohorts [0134][0135], also shown in table 3, with median values within 5%, large standard deviations and irrelevant p value. 
It is maintained that it would have been with a reasonable expectation of success that a likely outcome would have been determined as claimed based on the claimed result since this marker sgp130, has been associated with embryo implantation/pregnancy and comprise the same structural features as claimed and one artisan would have reasonable anticipation to have the similar results in uterine lavage biological fluids, e.g. higher amount, from the no pregnancy subjects taught in Morgan as explained above.   
Conclusion
All other objections and rejections recited in the Office Action of 7/15/2021 are withdrawn in view of Applicant's amendments and/or arguments. 
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641